department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc tege eb ec plr-107874-17 date date internal_revenue_service number release date index number ---------------------- -------------- -------------------------- ---------------------------------- legend taxpayer -------------- director ----------------------- year -------------------------- date a ---------------------- date b ---------------------- date c -------------------- dear ------------------- this letter is in response to a letter dated date submitted by your authorized representative requesting a ruling under sec_162 of the internal_revenue_code code specifically taxpayer requested a ruling that director qualifies as an outside director for purposes of sec_162 of the code the facts as represented are as follows taxpayer is a publicly_held_corporation director is a member of taxpayer’s board_of directors and chairs the audit committee in connection with an unexpected resignation of taxpayer’s chief financial officer cfo taxpayer appointed director to serve as interim cfo starting on date a while taxpayer conducted a search for a permanent replacement cfo pursuant to the appointment agreement the appointment automatically expired on date c taxpayer did not pay director a base salary for the appointment limited director’s authority to primarily completing financial disclosure statements and constrained any policy making function by not appointing director to serve as executive vice president taxpayer’s prior and successor cfo’s served as executive vice presidents with policy making functions prior to the expiration of the appointment agreement taxpayer selected a permanent replacement cfo and on date b director ceased to serve as interim cfo plr-107874-17 sec_162 of the code allows a deduction for all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that for any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure million sec_162 defines applicable_employee_remuneration with respect to any covered_employee for any taxable_year generally as the aggregate amount allowable as a deduction for the taxable_year determined without regard to sec_162 for remuneration for services performed by the employee whether or not during the taxable_year sec_162 provides that applicable_employee_remuneration does not include any remuneration payable solely on account of the attainment of one or more performance goals but only if i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised solely of or more outside directors ii the material terms under which the remuneration is to be paid including the performance goals are disclosed to shareholders and approved by a majority of the vote in a separate shareholder vote before payment of such remuneration and iii before any payment of such remuneration the compensation committee referred to in clause i certifies that the performance goals and other material terms were in fact satisfied sec_1_162-27 of the income_tax regulations regulations provides that a director is an outside director if the director a is not a current employee of the publicly_held_corporation b is not a former employee of the publicly_held_corporation who receives compensation_for prior services other than benefits under a tax-qualified retirement_plan during the taxable_year c has not been an officer of the publicly_held_corporation and d does not receive remuneration from the publicly_held_corporation either directly or indirectly in any capacity other than as a director for this purpose remuneration includes any payment in exchange for goods or services sec_1_162-27 of the regulations provides that whether a director is an employee or a former officer is determined on the basis of the facts at the time that the individual is serving as a director on the compensation committee thus a director is not precluded from being an outside director solely because the director is a former officer of a corporation that previously was an affiliated_corporation of the publicly_held_corporation for example a director of a parent_corporation of an affiliated_group is not precluded from being an outside director solely because that director is a former officer plr-107874-17 of an affiliated subsidiary that was spun off or liquidated however an outside director would no longer be an outside director if a corporation in which the director was previously an officer became an affiliated_corporation of the publicly_held_corporation sec_1_162-27 of the regulations provides that solely for this purpose officer means an administrative executive who is or was in regular and continued service the regulations state that the term implies continuity of service and excludes those employed for a special and single transaction an individual who merely has or had the title of officer but not the authority of an officer is not considered an officer the regulations further state that determination of whether an individual is or was an officer is based on all of the facts and circumstances in the particular case including without limitation the source of the individual’s authority the term for which the individual is elected or appointed and the nature and extent of the individual’s duties revrul_2008_32 2008_2_cb_6 considers a situation in which the board_of directors of a publicly_held_corporation appointed a director to serve as an interim ceo while the board_of directors conducted a search for a permanent replacement ceo the service agreement between the publicly_held_corporation and the director did not limit the director’s authority as interim ceo and provided for termination of service upon selection of a permanent ceo revrul_2008_32 holds that the director is an officer because the director was not employed for a single transaction and did not merely have the title of officer but was instead employed for an indefinite period to serve as an interim officer with the full authority vested in that office therefore based solely on the facts presented we rule as follows director qualifies as an outside director of taxpayer for purposes of sec_162 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-107874-17 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely thomas d scholz senior counsel executive compensation employee_benefits tax exempt government entities enclosures copy of letter copy for sec_6110 purposes
